In a matrimonial action in which Edward Martin and his second wife, Rose Martin, were divorced by judgment entered September 30, 1988, Michele Martin, Edward’s third wife, appeals from an order of the Supreme Court, Nassau County (Loewy, J.H.O.), entered October 6, 1982, which denied her motion to redate the judgment of divorce nunc pro tunc to the date of the decision granting the divorce, and which granted Rose Martin’s cross motion to set aside the judgment of divorce to the extent of reopening the trial to accept further evidence with regard to the property of the plaintiff husband.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
We agree with the Supreme Court that Michele Martin is equitably estopped from seeking to redate the judgment of divorce nunc pro tunc, due to her knowing participation in a bigamous marriage. One may not profit by his or her own wrong (see, Riggs v Palmer, 115 NY 506).
We additionally find that Rose Martin submitted sufficient evidence with regard to her claim that Edward Martin fraudulently concealed his assets to warrant the reopening of the trial in order to accept further testimony regarding Edward Martin’s interest in certain properties in Florida. Balletta, J. P., Copertino, Friedmann and Goldstein, JJ., concur.